INTERIM SUSPENSION ORDERED.
PER CURIAM.
[¶ 1] On April 2, 2003, an Application for the Interim Suspension of Thomas K. Schoppert, a member of the Bar of North Dakota, and a certified copy of the Judgment in a Criminal Case in United States of America Thomas K. Schoppert, District of North Dakota, Northwestern Division, Case Number C4-02-67, was filed under N.D.R. Lawyer Discipl. 4.1D by Paul W. Jacobson, Disciplinary Counsel. The Judgment in a Criminal Case shows that Schoppert was found guilty of four counts of attempt to evade or defeat tax in violation of 26 U.S.C. § 7201. Each count for which Schoppert was convicted is a felony.
[¶ 2] N.D.R. Lawyer Discipl. 4.1D provides that upon the filing with the Court of a certificate or other satisfactory evidence of conviction demonstrating that a lawyer has been convicted of a serious crime, the Court shall enter an order immediately suspending the lawyer pending final disposition of a disciplinary proceeding predicated upon the conviction.
*768[¶ 3] Under N.D.R. Lawyer Discipl. 4.1C, a serious crime is any felony and any lesser crime a necessary element of which, as determined by the statutory or common law definition of the crime, involves interference with the administration of justice, false swearing, misrepresentation, fraud, willful failure to file income tax returns, deceit, bribery, extortion, misappropriation, theft, or an attempt or a conspiracy or solicitation of another to commit any of those crimes.
[¶ 4] ORDERED, under N.D.R. Lawyer Discipl. 4. ID, Thomas K. Schoppert’s certificate of admission to the Bar of the State of North Dakota is SUSPENDED effective immediately and until further order of this Court, pending final disposition of a disciplinary proceeding predicated upon the conviction.
[¶ 5] FURTHER ORDERED, that Thomas K. Schoppert comply with N.D.R. Lawyer Discipl. 6.3
[¶ 6] GERALD W. VANDE WALLE, C.J., CAROL RONNING KAPSNER, MARY MUEHLEN MARING, DALE V. SANDSTROM and WILLIAM A. NEUMANN, JJ„ concur.